DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US 2017/0036572).  Regarding claims 1, 13, 17 and 19-20, Hansen teaches an assembly, comprising: a base member (22) fixed within a row of passenger seats of a vehicle (see Figure 1A), the base member having an attachment member (46, see Figure 4B); a seat unit (26) including a frame having an attachment member (62) adapted for removable attachment with the attachment member of the base member (see Figure 4B; see paragraphs [0030]-[0032]); and a console unit (32) including a frame having an attachment member adapted for removable attachment with the attachment member of the base member (see paragraphs [0007], [0027], [0030]-[0032]).

Regarding claim 2, Hansen teaches wherein: the attachment member (46) of the base member (22) includes a protuberance (44) having outer surface dimensions; the attachment member (74) of the seat unit includes a first opening having inner surface dimensions substantially corresponding to the outer surface dimensions of the protuberance (see Figure 4B and paragraph [0036]); and the attachment member (74) of the console unit includes a second opening having inner surface dimensions substantially corresponding to the outer surface dimensions of the protuberance (see Figure 4B and paragraphs [0036] and [0030]-[0032]).

Regarding claim 4, Hansen teaches wherein: the attachment member (46) of the base member includes a screw hole, screw, latch, fastener, snap, buckle, hook, clip, connector, or lock (see paragraph [0035] and Figure 4B); the attachment member (62) of the seat unit includes a screw hole, screw, latch, fastener, snap, buckle, hook, clip, connector, or lock corresponding to the screw hole, screw, latch, fastener, snap, buckle, hook, clip, connector, or lock of the attachment member of the base member (see Figure 4B and paragraph [0030]-[0032]); and the attachment member (62) of the console unit includes a screw hole, screw, latch, fastener, snap, buckle, hook, clip, connector, or lock corresponding to the screw hole, screw, latch, fastener, snap, buckle, hook, clip, connector, or lock of the attachment member of the base member (see Figure 4B and paragraph [0030]-[0032]).

Regarding claim 5, Hansen teaches wherein the console unit (32) includes at least one of an arm rest, a storage compartment, a beverage holder, and a waste compartment (see Figure 2A).

Regarding claim 9, Hansen teaches wherein the seat unit further includes a seat cushion (30) connected to the frame of the seat unit.

Regarding claim 14, Hansen teaches wherein the seat unit is attachable to the base member in a first mode for providing an extra passenger seat in the one row of passenger seats and the console unit is attachable to the base member in a second mode for providing a supplemental device for passengers seated in the one row of passenger seats (see paragraphs [0007], [0027], [0030]-[0032]).

Regarding claim 15, Hansen teaches wherein the one row of passenger seats includes a left seat and a right seat, and wherein the base member is fixed between the left and right seats (see Figure 1A).

Regarding claim 16, Hansen teaches wherein the seat unit is attachable to the base member to form a center seat between the right seat and left seat (see paragraphs [0030]-[0032] and Figure 1A).

Regarding claim 18, Hansen teaches wherein the one row of passenger seats is positioned in a back seat area of a sedan or in a second or more rearwardly positioned row of seats of a minivan, van, bus, recreational vehicle, or camper (see paragraphs [0054]-[0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2017/0036572) in view of Wikman et al. (US 2003/098589).  Regarding claim 6, it is described above what is disclosed by Hansen; however, the reference does not distinctly disclose wherein the base member further includes an electrical receptacle and the console unit includes an electrical plug adapted for electrical connection with electrical receptacle of the base member.
.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2017/0036572) in view of Wikman et al. (US 2003/098589), as applied above and in further view of Kramer et al. (US 9156407).  Regarding claims 7-8, it is described above what is disclosed by Hansen in view of Wikman; however, the references do not distinctly disclose wherein the console unit includes at least one of an electrical charging device, a voltage converting device, a digital gaming element, a heating element, a cooling element, and a lighting element; or wherein the electrical receptacle and electrical plug include an auxiliary-type socket and plug, USB socket and plug, 120V socket and two-prong plug, 120V socket and three-prong plug, or cigarette lighter socket and plug.
Kramer, in a similar field of endeavor, teaches a console unit having an electrical charging device with a USB socket or 120V AC socket (see column 6, lines 36-61).  It would have been obvious to one having ordinary skill in the art to modify the charging device of Hansen in view of Wikman to be a USB or 120V outlet since those types of outlets are well-known in the industry to be used to charge handheld devices.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2017/0036572) in view of Sabdad (US 2020/0290517).  Regarding claims 10-12, it is described above what is disclosed by Hansen; however, the reference does not distinctly disclose wherein the frame of the console unit includes a mounting element on which an insert is mounted, the insert including a plastic material, an inner surface having a felt material, and a washable fabric material; or wherein the .
Sabdad, in a similar field of endeavor, teaches a console insert (44) where the insert includes a plastic material (see paragraph [0034]), felt material on an inner surface and a washable fabric material (see paragraph [0055]).  Sabdad also teaches a trim (46, see paragraph [0027]) attached to an upper surface of the mounting element and a cover (60) allowing access to an inside.  It would have been obvious to one having ordinary skill in the art to modify the console of Hansen to include the insert of Sabdad in order to provide a surface that was removable, washable and had a cover to protect items.  


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R WENDELL/Primary Examiner, Art Unit 3636